*220OPINION.
Smith:
In this case the Commissioner has found deficiencies in tax as per his letter of July 22, 1924. The deficiencies found resulted from changes made in the taxpayers’ original income-tax returns, most of which changes have been acquiesced in by the taxpayers. The taxpayers contend, however, that certain errors were made in the original returns which should be corrected at this time and that the deficiency in tax should be computed after the correction of errors pointed out by them.
Inasmuch as the deficiencies in tax for each year are before the Board for its review, the Board takes jurisdiction of the case to consider all points raised for the purpose of reaching the correct amount of the deficiency in tax, if any, for each of the years under review.
1.. The first point of complaint is that the Commissioner has not correctly computed depreciation upon the depreciable properties of the South Brilliant Coal Co. The depreciation has been computed at a rate based on the current exhaustion of mineral. The taxpayer does not object to this method of determination but claims that additions made to the plant account during the year should be depreciated as though they had been owned by the taxpayer from the beginning of the year. The Commissioner has based the depreciation upon the average amount of the plant account throughout the year rather than upon the amount of the plant account as it existed at the close of the year. The taxpayer contends that unless the depreciation is based upon the total amount of the plant account at the close of the year, it will not have received back in depreciation the full amount of the plant account by the time that the mine has become exhausted.
The substance of the taxpayer’s contention appears to be that the taxpayer could not deduct as depreciation one-half of the cost of additions to plant account made during the last year of operation. Such an amount could, however, be deducted as a loss, if any loss was actually sustained upon such portion of the additions made. So far as the tax years under review are concerned the point is not well taken, for the taxpayer did not cease mining operations during those years, and the Board can see no justification for a contention that the cost of additions to plant and equipment made during the last *221half of the year should be spread over units of coal mined during the first half of the year. The determination of the Commissioner upon this point is approved.
2. The books of account of the Robert P. Plyams Coal Co. (Ltd.) show as a payment of the fiscal year ended July 31, 1919, $3,500 representing towing expenses paid to the Alabama Coal & Transportation Co. The taxpayer attempted to keep its books of account upon an accrual basis. The taxpayer made its returns of income upon the basis of its books of account and the Commissioner has made no attempt to amend its income tax returns for the purpose of changing them to a cash basis. In view of this situation the Board is of the opinion that changes which may be necessary to place the returns upon a correct basis should be made.
The evidence with respect to the towing charges is to the effect that the services were performed during the fiscal year ended July 31, 1918; that the bill for those services was rendered during that fiscal year, and that the bill became due and payable in that fiscal year. The Board is of the opinion that the taxpayer’s income tax returns for the fiscal years ended July 31,1918 and 1919, should be amended by excluding this deduction from the return of 1919 and by allowing it as a deduction from the gross income of the fiscal year ended July 31, 1918.
3. The evidence with respect to the unearned freights is far from satisfactory. No copies of the agreements between the Robert P. Hyams Coal Co. (Ltd.) and the Gulf Barge & Towing Co. relative to the time when the freights became a liability of the Robert P. Hyams Coal Co. (Ltd.) have been submitted. So far as anything in the record appears, the Robert P. Hyams Coal Co. (Ltd.), may have accrued the charge owed by it to the Gulf Barge & Towing Co. in the same year in which the latter company charged the former company. If this is a fact, there appears to be no good reason why the Gulf Barge & Towing Co., an affiliated company, should not be required to account for the freights as of the years when charged upon its books of account. Furthermore, it does not appear whether the adjustments sought to be made in the income tax returns of the two years under review would present a correct picture of the income for those years. It must be assumed that the taxpayers kept their books of account upon some consistent basis and the evidence before the Board does not show that the changes asked for are all the changes which should be made if the basis of the accounting is to be modified. So far as the president of the Gulf Barge & Towing Co. was aware the books of account have never been changed to accord with the changes requested to be made at the present time. If such changes were made the taxpayer would have an increased net income for the fiscal year ended July 31, 1920, of $18,151.59, representing freights transferred from the preceding taxable year. So far as this Board js advised' the Commissioner has not attempted to assert any additional tax liability for the last-named fiscal year, and that year is not before us. In view of the unsatisfactory record, therefore, the Board is of the opinion that the claim of the taxpayer upon this point should be denied.
4. Prior to August 31,1919, the Robert P. Hyams Coal Co. (Ltd.), acquired six automobile trucks for the delivery of coal. A revenue agent in examining the taxpayer’s books of account for the purpose *222of verifying its tax return for the fiscal year ended July 31, 1920, allowed depreciation upon all additions to. plant account as if those additions had been made at the middle of the fiscal year; or had been in use for an average of six months during the year. The taxpayer submits to the Board that the automobile trucks in question were purchased prior to the close of the first month of the fiscal year and for this reason claims that it should be entitled to a deduction of an amount representing 11 months’ depreciation upon the automobile trucks for the fiscal year.
It is understood that the Commissioner has applied in this case the usual rule in the determination of the amount of depreciation to be allowed as a deduction from gross income upon additions to the plant account made during the taxable year. The taxpayer has now singled out six automobile trucks which were purchased early in the year and has claimed more than six months’ depreciation upon them.
The Board is not satisfied that the rule which has been invoked by the Commissioner in the determination of the deductible depreciation is inapplicable here. The taxpayer has not shown to the Board the dates of acquisition of all additions to plant account during the year. So far as the Board is aware the purchase of the automobile trucks at the beginning of the year may be counterbalanced by the purchase of some depreciable asset at the very close of the year upon which the taxpayer has been allowed six months’ depreciation. Upon the evidence which has been submitted this claim of the taxpayer must be denied.